Cook, J.,
dissenting. Because I believe the commission did not abuse its discretion in denying wage-loss compensation, I respectfully dissent. By allowing payment of wage-loss compensation without medical evidence that absence from work and reduced earnings are the product of a medical impairment, the majority authorizes payment of such compensation beyond the scope of R.C. 4123.56.
The majority’s allowance of wage-loss compensation for time absent from work to receive prescribed, approved treatment may encourage injured employees to return to work as soon as possible, but it is contrary to the statutory language and decisional law on the subject. It ignores that wage-loss compensation, like permanent total and temporary total disability compensation, requires a medical impairment. State ex rel. Pepsi-Cola Bottling Co. v. Morse (1995), 72 Ohio St.3d 210, 215, 648 N.E.2d 827, 832; State ex rel. Liposchak v. Indus. Comm. (1995), 73 Ohio St.3d 194, 195, 652 N.E.2d 753, 755. A medical impairment does not encompass just any medically related impediment to work — the impediment instead must be a “physical impairment of junction” to perform work. (Emphasis added.) State ex rel. Stephenson v. Indus. Comm. (1987), 31 Ohio St.3d 167, 171, 31 OBR 369, 373, 509 N.E.2d 946, 950. More specifically, impairment means “the amount of a claimant’s anatomical and/or mental loss of function” as determined by medical professionals according to accepted medical and scientific standards. Id.; State ex rel. Dallas v. Indus. Comm. (1984), 11 Ohio St.3d 193, 194,11 OBR 504, 505, 464 N.E.2d 567, 568.
Here, Williams-Laker has not established a functional inability to work full-time hours. Rather, the evidence shows that she worked part-time to accommodate her doctors’ schedules and to improve her injury-induced condition. Medical therapy to improve the lasting effects of an industrial injury, where the condition does not presently affect the claimant’s performance, is not a medical impairment for which wage-loss compensation is available.
*700Accordingly, the commission’s decision denying this award was not an abuse of discretion.
Moyer, C.J., concurs in the foregoing dissenting opinion.